Case 1:19-cv-12175-LTS Document 75-2 Filed 11/04/20 Page 1 of 3




                  ATTACHMENT 1
        Case 1:19-cv-12175-LTS Document 75-2 Filed 11/04/20 Page 2 of 3




Notice of Decision Regarding Student Loan Relief

Dear {Borrower Name}:

You are receiving this notice of decision regarding student loan relief
because the U.S. Department of Education believes you to be a class
member in a legal action against the Department. A federal district court has
ruled that class members are entitled to full relief with regard to the federal
student loans they obtained to pay the costs of attending Corinthian
Colleges, Inc.’s Everest Institute. As explained below, that ruling is subject to
further review by a federal court of appeals.

On November 30, 2015, the Massachusetts Attorney General requested that
the U.S. Department of Education grant loan forgiveness to anyone who had
borrowed a federal student loan to pay the cost of attendance for any
student who had enrolled in Corinthian’s Everest Institute campuses in
Brighton, Massachusetts or Chelsea, Massachusetts between 2007 and
2015. The Massachusetts Attorney General’s submission to the U.S.
Department of Education included an exhibit that named the 7,241
individuals believed to have attended these two campuses during that time
period.

On June 25, 2020, the United States District Court for the District of
Massachusetts issued a decision in Vara, et al. v. DeVos, et al., No. 19-
12175-LTS, 2020 WL 3489679 (D. Mass.). You can find a link to the full text
of the decision at https://studentaid.gov/announcements-events/vara. The
court declared that all individuals who borrowed federal student loans to pay
the cost of attendance for any of the 7,241 persons named in the
Massachusetts Attorney General’s exhibit have the right to borrower defense
relief under 34 C.F.R. § 685.206(c)(1) (2015). The court also declared that if
these borrowers have not yet had those federal student loans completely
discharged based on a successful borrower defense claim, have not yet
received a refund of sums already collected, and have not yet received a
favorable decision as to a borrower defense application, they are class
members and are entitled to full loan discharges. You are receiving this
notice of decision because the Department believes you to be one of these
borrowers.

The U.S. Department of Education is appealing the district court’s ruling to
the United States Court of Appeals for the First Circuit.
        Case 1:19-cv-12175-LTS Document 75-2 Filed 11/04/20 Page 3 of 3




The district court entered a partial stay order, which means that, while the
appeals process is ongoing, the U.S. Department of Education is not
required to discharge or refund the loans at issue.

The U.S. Department of Education is proceeding in all other respects with
the implementation of the district court’s June 25 ruling. To that end, the
Department has identified all federal student loans associated with
enrollment at Everest Institute’s Brighton and Everest campuses between
2007 and 2015 by the persons identified in the Massachusetts Attorney
General’s exhibit. All such loans that are held by the U.S. Department of
Education will remain in forbearance or stopped collection status for the
pendency of the government’s appeal. Borrowers will not be held
responsible for interest that would accrue during the pendency of the appeal.
The U.S. Department of Education is working to identify any of the relevant
federal student loans that are held by commercial entities, and is reaching
out to those loan holders to request that they take steps to ensure that those
loans are afforded the same treatment as the loans held by the U.S.
Department of Education.

In addition to making this notice of decision publicly available, the
Department is sending you a copy because it believes you are an affected
borrower.

After the appeals process concludes, the Department will provide you with
an update as to loan relief.

If you have questions about this decision notice, please contact the Borrower
Defense Hotline at 1-855-279-6207.
